Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8, 15, 16 and 24 are objected to because of the following informalities:  in claim 8, line 3, “and wherein” should be – or wherein --.  In claims 15, 16 and 24 all instances of “cable” should be – connection – or a similar term.  In claims 15, 16 and 24 “one or more” is inaccurate since a single (one) pin can’t surround another pin.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grube 6811406.
	Regarding claim 1, Grube (front page) discloses a transmission line - land grid array (TL-LGA) interconnect, comprising: a vertical portion having a pin 190 and a cylindrical outer surface 192, wherein the cylindrical outer surface surrounds the pin; and a horizontal portion 106 having a first connector 104, a second connector 108, and a planar cantilever 106, wherein the horizontal portion is coupled to the vertical portion.
Regarding claim 2, Grube discloses the horizontal portion 106 is perpendicular to the vertical portion 190-192, and wherein the horizontal portion is coupled to the vertical portion with the first connector 104.
Regarding claim 3, Grube discloses the planar cantilever 106 is coupled to the first connector 104 on one end of the planar cantilever, and the planar cantilever is coupled to the second connector 108 on the opposite end of the planar cantilever.
Regarding claim 5, Grube discloses the planar cantilever 106 has a rectangular shape.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grube as applied to claim 1 above, and further in view of Eldridge et al 6520778.
	It would have been an obvious matter of design to form the first connector and the second connector with circular shapes, as this would not substantially affect the function thereof.  Eldridge et al (front page) discloses second connector 1352 which has an exposed top surface that is parallel to the planar cantilever 1312, and to provide Grube with this type of structure thus would have been obvious, to better engage a package pad.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grube in view of Eldridge et al as applied to claim 4 above, and further in view of Hwang et al 9263841.
	Regarding claim 6, Hwang et al (front page) discloses the vertical portion 2,3 is coupled to a solder ball 4, and to couple a solder ball to the vertical portion 190-192 of Grube thus would have been obvious, for better electrical connection with pad 118.  Grube discloses the vertical portion includes a hollow body 192, wherein the hollow body is surrounded by the cylindrical outer surface, and wherein the hollow body surrounds the pin 190.  Note that only the interconnect itself is deemed to be positively recited in claims 6-8 (see claim preambles), and thus the applied art need not disclose any structure of the housing body or package.  Thus the applied art is deemed to disclose or teach the positively recited structure of the interconnect.
Claims 9-14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al  in view of Grube.
Regarding claim 9, Hwang et al (front page) discloses a TL-LGA socket 100, comprising: a plurality of interconnects 2,3; and a housing body 11 having a top surface and a bottom surface that is opposite from the top surface, wherein the top surface is a conductive layer 13 having a plurality of openings, wherein the plurality of interconnects are positioned in the housing body in a cascaded (the meaning of which is extremely broad) configuration.  As noted above, Grube discloses each of the plurality of interconnects includes a vertical portion and a horizontal portion.  It would have been obvious to form the interconnects 2,3 of Hwang et al as taught by Grube, to allow better connection to the package.        
Regarding claim 10, Grube (Figure 2C) discloses each interconnect has the horizontal portion 102 coupled to the vertical portion 120 and coupled to a pad (only one of many shown) 148 on a package 140.  Hwang et al (front page) discloses a conductive layer 13 over substantially the entire surface of housing body 11, and to provide a conductive base layer over substantially the entire lower surface of the package (CPU, column 1, line 14) of Hwang et al and surrounding pads (such as taught by 148 of Grube) of the package thus would have been obvious, for shielding from EMI.                       
Regarding claim 11, Hwang et al discloses a plurality of solder balls 4 disposed on the bottom surface of the housing body 11, wherein the plurality of solder balls are coupled to a substrate (PCB, column 1, line 15).
Regarding claim 12, the conductive base layer of Hwang et al (as previously mentioned) must inherently be coupled to a ground reference (to allow the base layer to provide shielding), and wherein the horizontal portion is parallel to the ground reference of the conductive base layer to create a microstrip.
Regarding claim 13, Hwang et al (as described above) has both the conductive base layer and the conductive layer of the housing body being inherently coupled to ground references (to allow the layers to perform shielding), and wherein the horizontal portion is parallel to the ground references of the conductive base layer and the conductive layer of the housing body to create a stripline.

Regarding claim 16, Hwang et al discloses one or more adjacent ground plated-through holes (PTHs) 13 surround a second signal pin 3 to create a second coaxial cable, wherein one or more adjacent signal pins 3 (not shown) surround the ground PTHs and the second signal pin.
Regarding claim 17, Hwang et al discloses the interconnects 2,3 in the housing body 11 are coupled to the plurality of solder balls 4.
Regarding claim 18, Grube discloses the vertical portions 190-192, wherein each vertical portion includes a hollow body 192, wherein the hollow body is surrounded by the cylindrical outer surface, and wherein the hollow body surrounds the pin 190.
Regarding claims 19-25, Hwang et al substantially discloses the claimed invention, including an assembly, comprising: a package substrate (CPU noted above) with an integrated circuit die (inherently part of a CPU) coupled to the package substrate.  The remaining claimed subject matter is rejected as discussed previously.      
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al in view of Grube as applied to claim 14 above, and further in view of Mason 8535093.
	Mason (front page) discloses one ground pin 124 surrounding a first signal pin 112 to create a first coaxial cable, and to provide Hwang et al (as modified by Grube) with this type of structure thus would have been obvious, to better shield the signal pin(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/Primary Examiner, Art Unit 2833